Citation Nr: 0946329	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-30 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).  


FINDING OF FACT

Bilateral upper extremity peripheral neuropathy was not shown 
in service or for many years thereafter and has not been 
causally related to active service, to include exposure to 
herbicides.


CONCLUSION OF LAW

Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by active service, to include 
exposure to herbicides.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in January 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the January 2006 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letters.  

An April 2006 letter provided information concerning 
evaluations and effective dates that could be assigned should 
service connection be granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained in this case, 
none is needed.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, an 
indication that the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.

There is no medical evidence of peripheral neuropathy that 
emanates from service.  Consequently, the Veteran has not 
presented evidence indicating a nexus between a current 
condition and service.  Thus, there exists no reasonable 
possibility that a VA examination would result in findings 
favorable to the Veteran.  Accordingly, the Board finds 
that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

All available evidence has been obtained and there is 
sufficient medical evidence on file on which to make a 
decision on the issue decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
exposure to herbicides.  Having carefully considered this 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy of the upper extremities, and the 
appeal will therefore be denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii) (2009).

The Veteran had service in Vietnam and, therefore, is 
presumed to have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although acute and 
subacute peripheral neuropathy are included as presumptive 
disabilities, the Veteran has not been diagnosed with this 
type of peripheral neuropathy, which is defined as becoming 
manifest to a degree of 10 percent or more within a year of 
the date the Veteran was last exposed to an herbicide during 
active military service.  38 C.F.R. § 3.307(a)(6)(ii).  
However, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease is due to service.  38 C.F.R. § 
3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Thus, the Board must now turn to the question of 
whether the Veteran's peripheral neuropathy of the upper 
extremities is related to his exposure to herbicides or to 
his active duty service period.

The evidence on file consists of the Veteran's service 
treatment records, a November 1971 VA examination report, VA 
and private treatment records dated from February 2005 to 
June 2007, information on Agent Orange and peripheral 
neuropathy, and written statements by and on behalf of the 
Veteran.  

The Veteran service treatment records, including his April 
1971 separation examination report, do not reveal any 
complaints or treatment for peripheral neuropathy.  As a 
general matter, the separation examination report was 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

Although the Veteran underwent a VA examination for 
disability evaluation in November 1971, there were no 
complaints of numbness or tingling of the upper extremities 
and no findings related to peripheral neuropathy.  The 
diagnosis in November 1971 involved scars related to spider 
bites.  The initial post-service treatment for neurologic 
complaints is not until February 2005, which is more than 33 
years after service discharge.  Neuropathy of the upper 
extremities was diagnosed in May 2007.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim).  There is no medical evidence on file linking the 
Veteran's current polyneuropathy of the upper extremities to 
service, including to exposure to herbicides.  See Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

Because there is no evidence of peripheral neuropathy of the 
upper extremities in service or for many years after service 
discharge, and because there is no nexus opinion linking 
peripheral neuropathy of the upper extremities to service, 
service connection for peripheral neuropathy of the upper 
extremities is not warranted.  


Although the Veteran believes that a causal relationship 
exists between his peripheral neuropathy of the upper 
extremities and service, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peripheral neuropathy of the upper 
extremities; and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


